IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-71,221-01


EX PARTE ROBERT RODRIGUEZ VILLARREAL, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. C-14,741-A IN THE 244TH DISTRICT COURT

FROM ECTOR COUNTY



 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of delivery of a
controlled substance and sentenced to 30 years' imprisonment. 
	Applicant contends that he is entitled to credit for time spent confined on parole-revocation
warrants in 1988 and 1990.  Applicant alleged facts which, if true, might entitle him to relief.  Ex
parte Canada, 754 S.W.2d 660 (1998). 
	On February 4, 2009, this Court remanded this application to the trial court for findings of
fact and conclusion of law.  On April 17, 2009, the trial court entered findings of fact and
conclusions of law that were based on affidavits from the Texas Department of Criminal Justice. 
The trial court recommended that relief be granted.  However, our review of the record shows that
the Texas Department of Criminal Justice has already awarded Applicant the time credit sought.  
Therefore, this application is dismissed as moot.  

Filed: June 10, 2009
Do not publish